  Case: 4:19-cv-03410-SRC Doc. #: 20 Filed: 06/11/20 Page: 1 of 4 PageID #: 90




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

MOHAMMED WISHAH,                )
    Plaintiff,                  )
vs.                             )                     No. 4:19-cv-03410-SRC
                                )
THE CITY OF COUNTRY CLUB HILLS, )
MISSOURI, et al.,               )
     Defendants.                )

            MEMORANDUM IN SUPPORT OF MOTION TO STAY

      A district court has discretion to stay a civil case due to a related pending
criminal case. Aldridge v. City of St. Louis, No. 4:18-CV-1677 CAS, 2020 U.S.
Dist. LEXIS 6706, at *9-10 (E.D. Mo. Jan. 15, 2020). Deciding whether to do so
calls for the court to, “assess and balance the nature and substantiality of the
injustices claimed on either side.” Id., quoting, General Dynamics Corp. v. Selb
Mfg. Co., 481 F.2d 1204, 1214-15 (8th Cir. 1973). The movant should show that
the two cases are interrelated such that either they cannot protect themselves in the
civil case by selectively invoking the Fifth Amendment, or that the two trials
overlap such that effectively defending against both is impossible. Aldridge, supra,
at 9, citing Koester v. American Republic Invs., Inc., 11 F.3d 818 (8th Cir. 1993).
      The factors considered are: 1) the extent to which the issues in the two cases
overlap; 2) the criminal case’s status, including especially whether the defendant
has been indicted; 3) the plaintiff’s interest in proceeding expeditiously (and/or the
weight of prejudice to plaintiff); 4) the private interests of, and burden on, the
defendant; 5) the courts’ own interests; and (6) the public’s interests. SEC v.
Gerhardt, 2007 U.S. Dist. LEXIS 35481, at *4-6 (E.D. Mo. May 15, 2007); see
also, Aldridge, supra, at 10-11, citing White v. Feaman, 2018 WL 5831261, at *2
    Case: 4:19-cv-03410-SRC Doc. #: 20 Filed: 06/11/20 Page: 2 of 4 PageID #: 91




(E.D. Mo. Nov. 7, 2018), and SEC v. Shanahan, No. 4:07CV1262 JCH, 2007 U.S.
Dist. LEXIS 80309, at *4-5 (E.D. Mo. Oct. 30, 2007).
        Here, the first, second, and fourth factors all weigh heavily in favor of a stay.
The pending criminal case against Defendant Tabarly – State v. Idriese Tabarly,
19SL-CR03678, 21st Judicial Circuit Court (St. Louis County) of Missouri –
involves identical facts to those at issue here. The alleged victim in that case is the
Plaintiff here. The indictment in that criminal proceeding claims the same conduct
as that which Plaintiff alleges in this case and against the same Defendant. (Exhibit
A1) Absent a stay, Mr. Tabarly must either defend the civil case and assert his right
against potential self-incrimination as to most if not all of the allegations (thus
risking an adverse inference subjecting him to civil liability), or defend the civil
case without invoking the privilege, thus waiving the Fifth Amendment right he
would otherwise have been able to assert.
        Just nineteen months ago, in a virtually identical situation, a court in this
District held:
        The Court finds that the substantial burden on Defendant weighs
    strongly in favor of a limited stay. Importantly, Defendant has been
    indicted, and "[a] stay of a civil case is most appropriate where a party to
    the civil case has already been indicted for the same conduct." SEC v.
    Gerhardt, No. 4:07-CV-00270 JCH, 2007 U.S. Dist. LEXIS 35481, 2007
    WL 1452236, at *2 (E.D. Mo. May 15, 2007) (internal quotations and
    citations omitted) (granting stay pending conclusion of trial in criminal
    case).
White v. Feaman, No. 4:18-CV-00518-NCC, 2018 U.S. Dist. LEXIS 190473, at *7
(E.D. Mo. Nov. 7, 2018).


1
 The exhibit is not submitted for the truth of the matters asserted therein, which Defendant
Tabarly naturally denies. Rather, it is submitted solely to show that the factual issues in the
criminal case and this case overlap to the point of being virtually identical, and that an
indictment has in fact been issued in that criminal case against the same Defendant to both cases
for the same alleged conduct.
  Case: 4:19-cv-03410-SRC Doc. #: 20 Filed: 06/11/20 Page: 3 of 4 PageID #: 92




      As to the third factor, Plaintiff here has an interest in moving forward with
his case, as all parties in all cases do. But there is no special burden on, or
prejudice to, Plaintiff beyond that truism. No equitable relief is sought at all, much
less for ongoing conduct; rather, Mr. Wishah seeks only money damages. And
while the civil case is stayed, he may still conduct his own independent
investigation and/or otherwise benefit from discovery conducted in the criminal
case. Indeed, once the criminal case is concluded, it may well be that Plaintiff
would have no need for further discovery at all.
      As to the fifth factor, the Court naturally knows its own caseload and
schedule best. Defendant will therefore not presume to argue to the Court which
way this factor tilts. It bears noting, though, that the criminal case is currently
scheduled to go to trial on September 21, 2020. (Exhibit B, State v. Tabarly docket
sheet) The extent to which the pandemic, or the requirement that criminal cases
receive priority over other litigation (or both), could affect that setting, would of
course be somewhat speculative. See, White v. Feaman, supra, citing Ruszczyk v.
Noor, 349 F.Supp.3d 754 (D. Minn. 2018) (potential delays in criminal case are
speculative and do not weigh against staying parallel § 1983 civil litigation). On
the related matter of overall judicial efficiency, it bears noting that:
  … the discovery obtained in the criminal proceedings may help streamline the
  civil proceedings. See, e.g., Ruszczyk, 2018 U.S. Dist. LEXIS 169830, 2018
  WL 4759838, at *5 (finding stay in case where there was substantial overlap
  between criminal proceedings and section 1983 civil claims against same
  Defendant would conserve judicial resources, would likely lead to relevant
  discovery for the civil proceeding, and could possibly simplify the issues or
  resolve liability questions in the civil proceedings.)

White v. Feaman, supra, at *9-10.
      There would appear to be no particular general public interest affecting the
issue as it presents itself in this case one way or another. There are no non-parties
  Case: 4:19-cv-03410-SRC Doc. #: 20 Filed: 06/11/20 Page: 4 of 4 PageID #: 93




leaping to mind who might be affected by a stay. Co-Defendant Epps naturally
consents to this Motion, and counsel for co-Defendant the City of Country Club
Hills, Missouri has indicated that the City consents as well.
      For all the foregoing reasons, Defendant Tabarly respectfully requests the
Court to grant and sustain his Motion to Stay Proceedings.

                                       /s/Mark H. Zoole
                                       Mark H. Zoole, #38635MO
                                       P.O. Box 190549
                                       St. Louis, MO 63119
                                       (314) 223-0436
                                       zoole@sbcglobal.net
                                       Counsel for Defendant Tabarly


                                Certificate of Service

       The undersigned certifies that a true and correct copy of the foregoing was
sent via the court clerk’s electronic notification system to all counsel of record,
including Jay Kanzler, 2001 S. Big Bend, St. Louis, MO, 63117, on this 11th day of
June, 2020.

                                       /s/Mark H. Zoole
